DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Torrence et al (Antisense & NucleicAcid Drug Development, 1997, 7: 203-206, cited from IDS).
Torrence et al disclose a method of cleaving mRNA by contacting cancer cells (HeLa
cells) with a compound named pA4-anti-PKR:
p5'A2'p5'A2'p5'A2'p5'A2'-C4-p-C4-p5' GTACTACTCCCTGCTICTG 3’
which comprises 4 adenine nucleotides in the beginning, two 1, 4-butanediol linkers named C4,
and RNA targeting antisense oligonucleotide, directing the compound to PKR mRNA (see last
column on page 204, first column on page 205). Further Torrence et al disclose that four
adenine nucleotides in the beginning of the compound activate RNase L, which destroys the
target RNA (see second column on page 203).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrence et
al, above, and in further view of Velagapudi et al (PNAS, 2016, 113, 21: 5898-5903, cited from
IDS).
Teachings of Torrence et al are discussed above.
Torrence et al do not teach RNA targeting compound comprising compound as in claim
43.
Velagapudi et al teach compounds in Figures 1B and 1C comprising compound as in
instant claim 43, which target oncogenic RNA miR-96 precursor, preventing formation of
mature oncogenic miR-96 (see Figure 1, Abstract). For example, see compound 2 from Figure 1B, the portion of compound identical to compound of instant claim 43 is inside the rectangle:

    PNG
    media_image1.png
    95
    216
    media_image1.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to substitute RNA-targeting domain of the compound
taught by Torrence et al with the compound taught by Velagapudi et al. One of the ordinary
skill in the art would be motivated to do so to create a conjugate destroying oncogenic miR-96

and target it to miR-96 by including the compound taught by Velagapudi et al. Such new conjugate can be administered to cancer cells expressing oncogenic miR-96 in order to destroy
oncogenic miRNA and treat cancer according to teachings of Velagapudi et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-44 are provisionally rejected on the ground of nonstatutory double patenting
as being unpatentable overclaims 1-36 of copending Application No. 16/214,327 in view of
Torrence et al, above. Claims from ‘327 recite treatment of cancer by administering compounds
such as “compound 2” from claim1, which comprises the same compound as in instant claim
43 and targets miRNA (see claim 7). Teachings of Torrence et al are discussed above. It would
have been obvious to replace RNA-targeting compound from Torrence et al with “compound 2”
from ‘327 and administer the resulting conjugate to cancer cells to treat cancer in order to
destroy target RNA by activating RNase L by four adenine nucleotides as taught by Torrence et
al.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Previous 112 rejection is withdrawn in view of new amendments, arguments are moot.
Concerning 102 rejection Applicant argues that the compound disclosed by Torrence et al does not comprise linker of 5-150 carbon atoms. In response the compound disclosed comprises two 1,4-butanediol residues marked as “C4”, each of them comprises 4 carbon atoms (therefore the designation “C4”), meaning that the linker comprises 8 carbon atoms, satisfying structural requirements of the claims. Rejection is maintained.
Concerning 103 rejection Applicant argues that Velagapudi et al reference does not teach compound as in instant claim 43. In response, compound 2 from the reference comprises compound as in instant claim 43 (see drawing in rejection above). Further Applicant argues that the result of references combination would not be predictable. In response Torrence et al reference uses antisense oligonucleotide as targeting compound, therefore it would be reasonable to substitute such targeting compound with any different one, even small molecule one as in Veladapudi et al with a reasonable expectation of success. Rejection is maintained.
Double patenting rejection is maintained for the reasons of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635